Agenda
Ladies and gentlemen, with the agreement of the political groups, and in accordance with our Rules of Procedure, I propose the following amendments to the agenda for the current part-session.
Firstly, I propose that the vote on the motions for resolutions tabled to close the debate on the EU-Russia Summit be moved to the next part-session in Brussels.
on behalf of the ALDE Group. - Mr President, I rise on a point of order under Rule 166, and with reference to Rules 45, 77, 89, 113 and 155. We took a decision yesterday that we would have a resolution on the EU-Russia Summit this week, and my Group believes that we should stick to that. I know there is an attempt to try to revote that decision, but I hope the House will sensibly see off such a narrow-minded approach to politics.
(Applause)
Are there any other comments?
on behalf of the PSE Group. - (DE) Mr President, this now also concerns fellow Members. We were not informed about this application. There was a communication problem here yesterday. Neither the Group of the European People's Party (Christian Democrats) and European Democrats nor my group were informed of this request. This is also the reason why we have been feeling relatively overlooked and have abstained from voting. We have both - that is, my fellow Member, Mr Daul, and I - put forward the proposal this morning that we flesh out this resolution with care. We note the desire for a resolution and accept it on condition that we flesh it out with care. After the summit we shall also have all the information available, hence the deferral of the proposal until after the summit.
on behalf of the Verts/ALE Group. - (DE) Mr President, I do not know how strong communications are within the large groups. We have always said that we want a resolution - the General Secretaries have been informed of this. We have said that if you speak out against this, we shall do so at the vote on Monday morning, as is our right. We have always said so and if this has not been relayed to you, it is not our problem, but yours.
As regards the content: a new law against extremists, for example, has been adopted in Russia in recent weeks that clearly restricts freedom of the press and freedom of opinion. We therefore want the resolution to be adopted before the summit to enable the EU to state our position on the situation in Russia through this resolution. We shall still be able to draw up a resolution on the results after the summit, but this Parliament, which wants to be political, should also adopt political freedom of expression by a majority before the summit in order to show mainland Russia what we think about freedom and democracy here in the European Parliament.
(Applause)
(DE) Mr President, we would all certainly go along with this. Mr Cohn-Bendit has stated precisely what we are all thinking. However, in this House there are rules of procedure, not just because we want to torment people, but because large groups with way over 200 members also have problems, which you have perhaps to a lesser extent, Mr Cohn-Bendit, in your smaller group, namely that we have to be able to consult one another. When I add the members of the Group of the European People's Party (Christian Democrats) and European Democrats and those of my group together, there are way over 450 Members in this House who need a little time for consultation.
I would therefore make the following proposal: what Mr Cohn-Bendit has said here, that we convey to the Russian side that we consider this law unfair and that it should be retracted, the Commission and the Council can pick up from here on. This is certainly a statement of the will of the entire European Parliament, which has already been made clear through this discussion.
A resolution, however, that contains 60-70 items also has to be able to be discussed a little and only by doing so will it work. We therefore ask for the debate, the draft resolution, and then the vote at the next sitting. This is in actual fact a fair compromise. Please endorse it!
Ladies and gentlemen, according to our Rules of Procedure, the point that Mr Watson has raised is correct and is well established in the Rules of Procedure. It is evident, however, that there is a difference of opinion on this issue.
In accordance with the Rules of Procedure, we are going to resolve this issue in the only way that we can, which is on the basis that Parliament is sovereign. We are therefore going to have two votes: the first vote will be to vote on whether you want to vote on this matter. If the result of this vote is negative, we will leave the agenda as it is and there will be no amendments. If you decide that you do want to vote, we will then vote on the item, as to whether or not the vote on the motions for resolutions will be postponed.
I therefore put to the vote the question of whether Parliament wishes to vote on this matter.
(Parliament decided to vote on the matter)
Consequently, I now put to the vote the proposal that I presented to you, that is, to move the vote on the motions for resolutions on the EU-Russia Summit to the next part-session in Brussels. Those who vote in favour will be voting in favour of moving this vote to the next part-session and those who vote against will be voting in favour of keeping the agenda as it is.
(Parliament approved the proposal)
Secondly, I propose that the following two reports, currently entered with debate on Thursday between 3 p.m. and 4 p.m., be entered directly in the votes on Thursday at 12 noon:
the report by Margie Sudre, on behalf of the Committee on Fisheries, on the amended proposal for a Council regulation on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar - C6-0064/2007 -, and
the report by Emanuel Jardim Fernandes, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique - C6-0284/2007 -.
If there are no comments, we shall include these votes directly on Thursday in the voting time at 12 noon.
Mr President, I rise on a point of order on the same legal basis as Mr Watson. I merely wish to point out that we have had a very important debate about the increase of democracy within the EU. This tactic, which has, apparently, just been successful, demonstrates that democracy, even within this Parliament, needs to be extended further. I can say - as a member of a large group, the PPE-DE Group, of which I am extremely proud to be a member - that the blame for not holding a resolution was put on other groups. I then found out that this was an agreement by the two large groups. Quite clearly, this is an unsatisfactory way to proceed.
I accept the decision. My practical recommendation to you, Mr President, would be to ensure that the full verbatim account of the debate on the EU-Russia Summit be presented by the President-in-Office of the Council and the President of the Commission to President Putin at the summit - not afterwards.
(Applause)
- (FR) Mr President, regarding the entry of the reports on fishing, I do not know if it was an interpreting error, but you said that it would be with debate, and was on the agenda for Thursday morning. It will be without debate. So I think it was an interpreting error.
Ladies and gentlemen, we propose that they be entered directly in the voting time on Thursday at 12 noon. They are currently entered with debate on Thursday between 3 p.m. and 4 p.m. We therefore propose that they be entered in the votes on Thursday at 12 noon, without debate.
(Parliament approved the proposal)